Citation Nr: 0120254	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, status post left L4-5 hemilaminectomy and diskectomy 
times two, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic duodenal 
peptic ulcer disease with duodenitis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from July 1980 to June 
1992.

The instant appeal as to the back claim arose from a May 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in New Orleans, Louisiana, which denied 
a claim for an increased rating for lumbosacral strain.  The 
low back claim was remanded by the Board of Veterans' Appeals 
(Board) in December 1999 for further development.  The 
instant appeal as to the duodenal peptic ulcer disease claim 
arose from a September 2000 rating decision which granted a 
claim for increase, to 20 percent, for chronic duodenal 
peptic ulcer disease with duodenitis.


FINDINGS OF FACT

1.  On VA examination in May 2000, the veteran did not 
cooperate with attempts to examine range of motion in his 
lumbar spine, secondary to complaints of pain which were 
inconsistent with the examiner's observations as to his 
functional capacities.  

2.  The veteran's service-connected degenerative disc 
disease, status post left L4-5 hemilaminectomy and diskectomy 
times two is currently manifested by moderately restricted 
range of motion with complaints of pain, occasional muscle 
spasms and tenderness, without evidence of neurological 
defect.

3.  The veteran's service-connected chronic duodenal peptic 
ulcer disease with duodenitis is currently manifested by 
continuous manifestations that are not more than moderate, 
including stomach pain, a bad taste in the mouth, and 
dyspepsia, but without weight loss, anemia, or recurrent 
incapacitating episodes averaging at least 10 days duration 4 
times per year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected degenerative disc disease, status 
post left L4-5 hemilaminectomy and diskectomy times two, have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected chronic duodenal peptic ulcer 
disease with duodenitis have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the issues of entitlement to increased 
ratings for degenerative disc disease, status post left L4-5 
hemilaminectomy and diskectomy times two, and chronic 
duodenal peptic ulcer disease with duodenitis.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  The low back claim was 
previously remanded for further development.  All relevant 
facts have been properly developed to the extent possible.  
The record includes the veteran's service medical records, 
recent VA examination reports of the spine and the stomach, 
duodenum, and peritoneal areas, VA X-ray reports, private and 
VA treatment records, testimony provided during a February 
1999 hearing before RO personnel, and written statements 
prepared by the appellant and his representative.  

The appellant has not made the VA aware of any records 
relevant to the present claims that have not been associated 
with the claims folder.  By letter dated in February 2000, he 
was requested to provide any information regarding any 
evidence of current or past treatment for his back that had 
not already been made part of the record.  He responded by 
letter dated in March 2000 with enclosures limited to service 
medical records which were duplicative of evidence already in 
the claims folder.  As sufficient data exists to address the 
merits of the aforementioned claims, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the appellant in the development of those claims.

In addition, the appellant has been notified of the 
information necessary to substantiate his claims involving 
degenerative disc disease, status post left L4-5 
hemilaminectomy and diskectomy times two, and chronic 
duodenal peptic ulcer disease with duodenitis.  He was 
advised in the July 1998 statement of the case (SOC) and in 
the April 1999 and September 2000 supplemental statements of 
the case of the requirements for a higher rating under 
Diagnostic Code 5295 as regards his low back claim.  He was 
advised in the November 2000 SOC of the requirements for a 
higher rating under Diagnostic Code 7305 as regards his ulcer 
claim.  Under these circumstances, the Board finds that 
adjudication of the aforementioned issues on appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Degenerative disc disease, status post left L4-5 
hemilaminectomy and diskectomy times two

The Board has reviewed all the evidence of record.  Service 
connection for lumbosacral strain was granted in a March 1993 
rating decision based on service medical records which noted 
several assessments of lumbosacral strain and an August 1992 
VA examination which diagnosed lumbosacral strain.  A 20 
percent rating was assigned.

The veteran filed the present claim for increase in November 
1997.  A January 1998 VA spine examination reported that no 
records were available for review.  The veteran reported that 
about three years after his separation from service, in 1995, 
he noticed sharp pain in his lower back radiating down his 
left leg.  His work at that time involved bending and lifting 
heavy bags of potato chips and dip.  He was treated with 
medication and physical therapy, which were effective.  A 
November 1995 magnetic resonance imaging (MRI) of the spine 
showed a 3 centimeter broad-based herniation at the L4-5 
level with compression of the L5 nerve root on the left.  In 
January 1996, the veteran underwent a left L4-5 
hemilaminectomy and diskectomy.  A review of private 
treatment records from May 1995 to December 1998 include the 
noted MRI report, the 1996 operative report, and post-
operative treatment records, including physical therapy 
reports.

The veteran reported that the surgery improved his sciatica, 
although he was not able to continue at his previous job.  He 
had been attending college.  He reported that he reinjured 
his back in January 1997 in a motor vehicle accident.  The 
day after the accident, he again experienced sharp pain in 
his low back radiating down his left leg.  Another MRI scan 
revealed recurrent herniation at the L4-5 level with 
compression of the L5 nerve root on the left.  Pain 
medication, including Roxicet, Ibuprofen, and Methocarbamol, 
and physical therapy did not resolve his symptoms.  At the 
time of the January 1998 examination, he was scheduled for 
back surgery in one week.

During the examination, the veteran reported sharp, constant 
pain in the low back, 8-9 on a scale of 1-10, which radiated 
into his left leg.  He reported that the pain was lowered to 
5 with pain medication.  Wet and cold weather, walking on 
hard surfaces, sleeping on his stomach, and lying on his left 
side reportedly aggravated his pain.  Sleeping on his stomach 
and lying on his left side and also caused numbness in the 
left leg, and sleeping on his stomach also caused tingling in 
that extremity.

The veteran reported that he used a back brace most of the 
time.  He also reported that he had discontinued physical 
therapy because it was not helping his symptoms.  He reported 
that he had stopped going to school due to his back pain but 
that he planned to resume his studies after his operation.

Physical examination revealed normal configuration of the 
lumbar spine.  There was a surgical scar in the lower lumbar 
spine measuring about 5 centimeters (cm.) in length with no 
tenderness.  Flexion of the lumbar spine was limited to about 
20 degrees with pain.  Extension was possible for only about 
5 degrees; left lateral flexion was possible to 20 degrees; 
right lateral flexion was possible to 35 degrees; left side 
rotation was possible to 20 degrees; and right side rotation 
was possible to 35 degrees.  There was pain during all these 
movements.

Straight leg raising test was painful at 20 degrees on the 
left side and 30 degrees on the right side.  Neurological 
examination revealed that patient has normal knee and ankle 
jerks bilaterally.  Sensory examination was normal with the 
exception of a decrease in the touch and pain sensation on 
the lateral aspect of the left foot and leg.  Motor functions 
in both quadriceps and hamstrings of both legs were normal.  
Both gastrocnemius muscles also had normal configuration and 
normal power.  His gait appeared normal.  X-rays of the 
lumbar spine demonstrated normal bony alignment with 
narrowing of the inter disc space at L4-5 and L5-S1.  The 
vertebral height was normal.  The examiner's impression was 
recurrent herniation of the L4-5 disc with sciatica on the 
left side and evidence of compression of the L5 nerve root on 
the left.

Private treatment records from January to July 1998 include 
the January 1998 operative report and follow-up treatment 
records.  The records noted that the veteran did well post-
operatively.  An October 1998 record noted that he was 
neurologically intact.

During his February 1999 personal hearing, he testified that 
he had muscle spasms and pain with some movement of the low 
back and prolonged standing or walking.  He stated that he 
had purchased a lumbar support for his chair which enabled 
him to sit for longer periods.  He reported difficulties 
stooping and squatting and that he could not lift more than 
15 pounds.  He reported that he was able to get up and down 
stairs with little or no problem and that he could bend to 
his waist.  He testified that he occasionally wore a back 
brace.  He reported that Aleve helped his symptoms, and that 
he was a full-time student.  

The VA outpatient treatment records dated from February 1999 
to February 2000 revealed that the veteran reported chronic 
back pain in February 1999.  A June 1999 record noted 
improvement of left radicular pain following his back 
surgeries.  In February 2000 he complained of a low back 
ache.  Physical examination revealed tenderness, spasm, and 
restricted range of motion.  He was advised to continue to 
wear his back brace and to use analgesic balm, Tylenol, 
Robaxin, and Neurontin.

Pursuant to the Board's December 1999 remand, the veteran 
underwent another VA spine examination in May 2000.  He 
reported that he was going to school and was studying to 
become a physical therapy assistant.  He reported continued 
complaints of low back pain and said he was taking non-
steroidal anti-inflammatory drugs (NSAIDS) and pain 
medication.

The examiner noted that the veteran moved very slowly with no 
limp while walking.  Toe and heel walking were performed 
without difficulty.  The examiner reported that the veteran 
resisted examination for range of motion of his lumbar spine 
by moving very slowly and complaining of discomfort.  The 
examiner noted that forward flexion was possible only to 40 
degrees.  However, he noted that the veteran was able to sit 
up on the examining table with both of his legs extended 
which suggested much better range of motion than bending 
forward.  Extension was l5 degrees, and lateral bending was 
20 degrees.  Deep tendon reflexes were normal, and there was 
no gross evidence of neurologic deficit.

The examiner reviewed X-rays which showed some degenerative 
arthritis in the lower lumbar area with laminectomy defect at 
L4 on the left.  The diagnosis was chronic back pain, post 
repeated lumbar laminectomies.

The examiner noted that he had the claims folder available 
and that he had reviewed it.  It was the examiner's opinion 
that the veteran's post-service work had aggravated his 
existing lumbosacral strain and then led to disc herniation.

The veteran's low back disorder was last characterized by the 
RO as lumbosacral strain and is currently rated as 20 percent 
disabling under Diagnostic Code 5295. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  Diagnostic Code 5295 for 
lumbosacral strain provides a 20 percent rating for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
evaluation for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

The veteran's service-connected low back disorder is 
manifested by moderate loss of motion and pain.  The most 
recent medical evidence, the May 2000 VA spine examination, 
did not note any muscle spasm, and there was no evidence of 
neurological defect.  The private and VA treatment records 
dated since his last back surgery in January 1998 show good 
results from the surgery with treatment for back pain, spasm, 
limitation of motion, and no neurological deficits.  The 
Board does not find that the medical evidence reveals severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, or abnormal mobility on 
forced motion.

Although the most recent examination indicated marked 
limitation of forward bending in standing position, the Board 
does not find that a higher evaluation is warranted based on 
that criteria because it was apparent to the examiner that 
the veteran was not cooperative with range of motion testing.  
As the examiner noted that more subtle range of motion 
assessment revealed that the veteran had a much better range 
of motion, the Board finds that the veteran does not have 
marked limitation of motion.  The evidence also shows loss of 
lateral motion and degenerative changes; however, for the 
same reasons as those just noted, the Board does not find 
that a higher evaluation is warranted based on that criteria.  
Lastly, the X-ray evidence does show a laminectomy defect at 
L4 on the left, which may be consistent with a narrowing or 
irregularity of the joint space.  However, the Board does not 
find that a higher evaluation is warranted based on that 
criteria alone as the remainder of the evidence does not 
reveal severe symptoms of lumbosacral strain.

The Board has also considered the application of other 
Diagnostic Codes.  Based on the statements of the May 2000 VA 
examiner which concluded, in essence, that the veteran's 
service-connected lumbosacral strain had developed into 
degenerative disc disease, the Board has recharacterized the 
low back disability on appeal as degenerative disc disease.  
Consequently, the Board also finds that Diagnostic Code 5293 
for intervertebral disc syndrome is for application in this 
case.  Diagnostic Code 5293 provides a 20 percent rating for 
moderate symptoms with recurring attacks, and a 40 percent 
rating for severe symptoms including recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).

The Board finds that the evidence of record does not support 
a higher evaluation under Diagnostic Code 5293.  The 
aforementioned records do not show severe symptoms of 
intervertebral disc disease with only intermittent relief.  
Since the January 1998 surgery, the medical evidence does not 
reveal significant neurological defect.  The VA treatment 
records, the private treatment records, and his hearing 
testimony do not show severe symptoms and do demonstrate more 
than intermittent relief from symptoms.  The VA treatment 
records only show infrequent complaints of back problems 
between February 1999 and February 2000 and improvement of 
left radicular pain since his surgeries.  The private medical 
records indicated that he recovered well from his January 
1998 surgery, and they did not note any severe symptoms.  
Further, the veteran reported relief from symptoms due to 
Aleve, home exercise, and a lumbar support seat.  For these 
reasons, the Board finds that the veteran's symptoms are 
consistent with no more than a 20 percent evaluation under 
Diagnostic Code 5293.

The Board has considered other Diagnostic Codes for 
application.  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Diagnostic Code 5003 provides that arthritis confirmed by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code.  Id.  Ratings for limitation of 
motion of the lumbar spine under Diagnostic Code 5292 reveal 
that moderate limitation of motion warrants a 20 percent 
disability evaluation, and severe limitation of motion 
warrants a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  

In order to warrant a rating in excess of 20 percent under 
that Diagnostic Code, severe limitation of motion must be 
shown.  As noted above, the veteran's limitation of motion of 
the lumbar spine is no more than moderate.  Separate 
disability evaluations under Diagnostic Code 5295 and 5292 
are not warranted as they both involve limitation of motion.  
See 38 C.F.R. § 4.14 (2000); VAOPGCPREC. 09-98.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran has reported pain and 
limitations with prolonged standing, walking, and weight-
bearing.  However, an increased rating is not warranted on 
the basis of these regulations.  The purpose of the December 
1999 remand was, in part, to assess the veteran's functioning 
under these regulations.  However, as noted above, his lack 
of cooperation thwarted this assessment by the VA examiner in 
May 2000.  Even so, the examiner was able to assess the 
veteran as an individual with significant functional 
capacity.  In addition, the Board notes that the evidence is 
negative as regards deformity, atrophy, instability of 
station, and instability of locomotion due to the service-
connected low back disorder.  Further, his is attending 
college despite his back problems.  In light of all the 
evidence of record, the Board does not find that an increased 
rating is warranted under 38 C.F.R. §§ 4.40 or 4.45.  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
degenerative disc disease of the lumbosacral spine.  Finally, 
and for the reasons discussed above, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Chronic duodenal peptic ulcer disease with duodenitis

The Board has reviewed all the evidence of record.  Service 
connection for a stomach ulcer (peptic ulcer disease) was 
granted in a March 1993 rating decision based on service 
medical records which showed evidence of a stomach ulcer and 
duodenitis.  A 10 percent rating was assigned.  A July 1992 
VA X-ray of the upper gastrointestinal tract (UGI) revealed 
possible duodenitis with mild irregularity of the duodenal 
bulb and prolapse of the gastric mucosa into the duodenal 
bulb. 

The veteran filed the present claim for increase in May 1999.  
He stated that his service-connected ulcer disorder had 
increased in severity, and requested that the RO obtain the 
Baton Rouge, Louisiana VA Outpatient Clinic records.  Records 
were requested dating from May 1998.  Records from that 
facility dated from February 1999 to February 2000 show that 
the veteran reported stomach pain, especially at night and in 
the early morning, in February 1999.  He was prescribed 
Maalox Plus and Zantac.  Later that month, a UGI revealed 
active peptic ulcer disease in the antrum with mucosal 
irregularity and a duodenal ulcer.  He was discontinued on 
Zantac and started Tagamet.

In April 1999, the veteran reported less abdominal 
discomfort.  There was no abdominal tenderness.  A UGI that 
month again showed an ulcer in the duodenal bulb with 
surrounding edema.  He was started on Lansoprazole.  A June 
1999 esophagogastroduodenoscopy (EGD) revealed a base ulcer 
measuring 8 X 10 millimeters (mm.) in the duodenal bulb and 
erythematous mucosa with superficial erosions.  An H. pylori 
biopsy showed chronic inflammation.  He was advised to 
discontinue nonsteroidal anti-inflammatories.  He was advised 
to start Helidac in addition to Lansoprazole.  

In June 1999, the veteran underwent a VA examination of the 
stomach, duodenum, and peritoneal adhesions.  He reported 
occasional bouts of vomiting only following rapid ingestion 
of meals; occasional bouts of melena; and recurrent episodes 
of dyspepsia usually between meals and bedtime which was 
partially relieved with Maalox.  He stated that he was 
currently on Prevacid at bedtime which relieved some of the 
symptoms.  He also reported taking over the counter NSAIDS 
for back pain.  He denied hematemesis; diarrhea; colic; and 
distention, and reported one episode of fecal impaction three 
months previously while on Tagamet.  

Physical examination revealed a soft abdomen with some 
tenderness on deep palpation over the epigastrium.  There 
were no masses, no evidence for weight gain or loss and no 
signs of anemia.  The examiner noted the April 1999 radiology 
findings.  The impression was chronic duodenal peptic ulcer 
disease, duodenitis, and an elevated ALT.

A July 1999 gastroenterology record noted complaints of a 6 
month history of "a bad taste" in the mouth, nausea, a 
burning sensation from the epigastrium to the sternum, 
diarrhea, headache, and a feeling like food was going to come 
up.  An August 1999 record noted that he was feeling better.  
A September 2000 rating decision granted an increased rating, 
to 20 percent, for chronic duodenal peptic ulcer disease and 
duodenitis.

The veteran's duodenal ulcer condition is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7304 for gastric 
ulcers.  The Board notes that perhaps Diagnostic Code 7305 is 
a more appropriate Diagnostic Code as it pertains to duodenal 
ulcers, and the veteran's digestive disorder has been 
diagnosed as chronic duodenal peptic ulcer disease.  
Regardless, the rating criteria for both Diagnostic Code 7304 
and 7305 is identical.  

As an initial matter, the Board notes that certain 
regulations pertaining to the digestive system were revised, 
effective July 2, 2001.  66 Fed. Reg. 29486-89 (2001).  
However, as those changes pertain primarily to disorders 
involving the liver, the Board does not find that those 
revisions have any effect on this case.  The Board notes that 
38 C.F.R. § 4.112, which pertains to weight loss, was changed 
as part of the revisions.  However, as the medical evidence, 
namely the June 1999 VA examination report, found no evidence 
of weight gain or loss, the Board finds that the changes in 
38 C.F.R. § 4.112 are not for application in this case.  

Diagnostic Code 7304 provides for a 60 percent rating for 
severe ulcers; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7304 (2000).  A 40 percent rating is warranted for 
moderately severe ulcers; less than severe but with 
impairment of health manifested by weight loss and anemia; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Id.  A 20 
percent rating is warranted for moderate duodenal ulcers; 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  Id.  

The Board has considered all the medical evidence and has 
found that the veteran's ulcer symptomatology is demonstrated 
by continuous moderate manifestations.  The medical evidence 
shows that the veteran has complained of stomach pain, a bad 
taste in the mouth, a burning sensation, a sensation that 
food was going to come up, and dyspepsia.  He reported that 
his symptoms were relieved by medications like Maalox and 
Prevacid.  While he reported occasional bouts of vomiting and 
melena, the vomiting was associated with rapid ingestion of 
meals.  Taken as a whole, the Board does not find that these 
symptoms are demonstrative of other than moderate ulcer 
symptoms.  The Board finds these symptoms more closely 
approximate the criteria for the currently assigned 20 
percent rating.

The Board considers the current status of the veteran's 
duodenal ulcer condition and finds that an increased rating 
to 40 percent is not warranted by the evidence.  The latest 
VA examination, from June 1999, revealed that there was no 
evidence of weight gain or loss, and there were no signs of 
anemia.  He denied hematemesis; diarrhea; colic; and 
distention, and reported only one episode of fecal impaction.  
Furthermore, the examination report and the treatment records 
do not contain a current history of recurrent incapacitating 
episodes of 10 days or more duration at least 4 times a year.  

The Board is aware of the veteran's assertions that he has 
"moderate-severe" problems manifested by episodes more than 
four times a year that last more than 10 days at a time; 
being required to eliminate certain foods from his diet as a 
result of his ulcer problems; and having his condition 
aggravated by medication taken for his service-connected back 
problem.  The Board notes that the medical record shows that 
he has been advised to discontinue the back medication that 
aggravates his stomach.  In addition, for the reasons noted 
above, the Board finds that the medical evidence, including 
the recent VA examination report and the VA treatment 
records, more accurately reveals the status of his ulcer 
disorder as moderate.

The Board finds that although the medical evidence supports 
the fact that the veteran still suffers from duodenal ulcer, 
there is no evidence that he has frequent incapacitating 
attacks as described in the 40 percent criteria.  Thus, the 
Board finds that the evidence is more consistent with a 
moderate duodenal ulcer problem, as opposed to a moderately 
severe problem.  The veteran does have continuous symptoms, 
but the evidence of his gastrointestinal problems does not 
persuade the Board that they are more than moderate in 
severity.  Therefore, the Board finds that the current 20 
percent rating is the most appropriate according to the 
rating schedule.  Finally, and for the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

A claim for an increased rating for degenerative disc 
disease, status post left L4-5 hemilaminectomy and diskectomy 
times two, is denied.  A claim for an increased rating for 
chronic duodenal peptic ulcer disease with duodenitis is also 
denied.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

